Citation Nr: 1235953	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disability, to include peripheral vascular disease of the left lower extremity.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from October 1963 until October 1966, including a tour of duty in the Republic of Vietnam from October 1965 until September 1966. 

These matters are before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2007 and June 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The appeal initially included a claim for service connection for peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus, and a claim for service connection for a right foot disability.  During the pendency of the appeal, the RO granted the claims of service connection for peripheral neuropathy of the bilateral lower extremities and peripheral vascular disease of the right lower extremity (claimed as foot condition) in an October 2010 rating decision.  The October 2010 rating decision advised the Veteran that these appeals were "satisfied in full."  As such, these issues are not before the Board.  38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (pursuant to 38 U.S.C.A. § 7105, a Notice of Disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimant's filing of a substantive appeal (VA Form 1-9 Appeal) after an SOC is issued by VA).

The record reflects the Veteran filed a claim for service connection for "bilateral feet problems due to SC diabetes" in January 2009.  In the October 2010 Supplemental Statement of the Case the RO recharacterized the appeal as one for service connection for peripheral vascular disease of the left lower extremity, claimed as foot condition.  Because the Veteran claimed a generic foot condition, the Board has recharacterized the claim to more accurately reflect the provisions of law under which the appeal must be considered.  38 C.F.R. § 19.35 (providing that the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue); see Brokowski v. Shinseki, 23 Vet. App. 79, 85-87 (2009) (noting that a claimant's identification of the benefit sought does not require any technical precision and indicating that referring to a body part or system by describing symptoms may satisfy the requirement). 

The record reflects the RO previously considered and denied claims for hearing loss and a bilateral foot disorder.  During the pendency of the appeal, the RO reopened both claims and considered service connection on the merits.  Irrespective of whether or not the RO reopened the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issues before the Board involve the threshold question of whether new and material evidence has been received, as set out on the title page.  

In the current decision the Board reopens a claim for a left foot disability, to include peripheral vascular disease of the left lower extremity.  The reopened issue of entitlement to service connection for a left foot disability, to include peripheral vascular disease of the left lower extremity, is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The claim for service connection for a left foot disability was previously denied by a final November 1999 rating decision and subsequent final April 2005 decisional letter.  The Veteran was notified of these decisions, but did not perfect an appeal of either decision.

2.  The evidence received since the April 2005 decisional letter is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The claim for service connection for hearing loss was previously denied by a final January 2006 Board decision.  

4.  The evidence received since the January 2006 Board decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

5.  The evidence of record demonstrates that hearing loss likely manifested during the Veteran's active service.

6.  The evidence of record demonstrates that tinnitus likely manifested during the Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a left foot disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 3.159, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002); 38 C.F.R. § 3.156, 3.159, 20.1100, 20.1104 (2011).

3.  Service connection is warranted for hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

4.  Service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

In the present case, the RO sent notification letters to the Veteran dated in March 2007, August 2007, January 2009, and March 2009.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the record includes service treatment records, VA outpatient treatment records, private treatment records, reports of VA examinations and lay statements.  

Inasmuch as the determination below constitutes a full grant of the claims of service connection for hearing loss and tinnitus and a full grant of the portion of the claim to reopen service connection for a left foot disability that is being addressed, there is no reason to belabor the impact of the VCAA on these matters, since any error in notice or assistance is harmless.

New and Material Evidence

The Veteran seeks service connection for hearing loss and a left foot disability.  As will be discussed in detail below, the record contains prior final denials of both claims.  As such, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

In this regard, although the RO reopened the claim for hearing loss in the November 2008 rating decision and reopened the claim for a foot disability in a March 2010 Statement of the Case, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Barnett v. Brown, 83 F.3d at 1383.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  Id. 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence to Reopen a Claim for a Left Foot Disability

The claim for a bilateral foot disability was initially denied in a November 1999 rating decision.  The Veteran did not perfect an appeal of that decision and it became final.  38 C.F.R. § 20.1103.  In May 2002 the Veteran sought to reopen the claim and specifically requested service connection for a "foot disability."  An April 2005 decisional letter informed the Veteran that new and material evidence was required and his claim would not be reopened.  The Veteran's appellate rights were included with this decisional letter.  The Veteran did not perfect an appeal of that decisional letter and it became final.  38 C.F.R. § 20.1103.  

The claim for a bilateral foot disability was initially denied in November 1999 as there was no evidence of treatment for a foot condition during service and no evidence of a current foot disability.  The April 2005 decisional letter denied the claim as no new and material evidence had been submitted.  

Subsequent to the April 2005 decisional letter, additional private medical records, VA outpatient treatment records, VA examination reports, and lay statements have been associated with the claims file.  The Veteran also presented testimony at a Travel Board hearing. 

The evidence submitted subsequent to the April 2005 decisional letter is new, in that it was not previously of record.  The newly submitted evidence is also material.  As noted above, the claim was initially denied as there was no evidence of a current disability or a disability during service.  The evidence received subsequent to the April 2005 decisional letter includes a February 2009 private record from the West Little Rock Foot Clinic which indicated the Veteran appeared to have mild arterial obstruction of the left lower extremity.  The Veteran also testified that a private physician linked his vascular disease of the lower extremities to his service-connected diabetes mellitus.  Board Hearing Tr. at 9-10.

As noted above, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence received since the April 2005 decisional letter relates to the presence of a current disability and a relationship between a current disability and a service-connected disability.  Thus, presumed credible, the additional evidence relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for a left foot disability is reopened.

New and Material Evidence to Reopen a Claim for Hearing Loss

A claim for service connection for hearing loss was initially denied in a January 1997 rating decision as there was no evidence of hearing loss during service or within one year of discharge.  The claim for hearing loss was again denied in a March 1999 rating decision.  The Veteran appealed the March 1999 RO decision and the claim was denied by the Board in a January 2006 decision.  38 C.F.R. § 20.1104.   

The RO subsequently denied a claim for hearing loss in a May 2007 rating decision.  The Veteran had until May 2008 to appeal the May 2007 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  During that time period, a statement of the Veteran was received in July 2007, requesting service connection for hearing loss and noting that an additional hearing examination note was attached.  The attached document was a July 2007 private treatment record from H.G.H., M.D. that opined that it was apparent that the Veteran's tinnitus and sensorineural hearing loss were to some degree secondary to his military noise exposure.  The RO construed the Veteran's statement to be a new claim and denied the claim in a November 2008 rating decision.  

In the present case, although the Veteran never indicated a desire to appeal the May 2007 rating decision, because additional evidence was received during the appeal period for the May 2007 rating decision, the Board must determine whether the submissions received contain new and material evidence relating to a pending claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); 38 C.F.R. §§ 3.156(b), 20.201.

The July 2007 statement of the Veteran contains additional evidence suggesting a link between his current hearing loss and his noise exposure during service.  The prior January 2006 Board decision denied the claim as there was no evidence of a nexus and the May 2007 rating decision denied the claim as new and material evidence had not been submitted.  As the July 2007 statement provides evidence that would go toward substantiating the basis of the last prior denial, this statement constitutes new and material evidence under 38 C.F.R. § 3.156(b).  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"); Voracek v. Nicholson, 421 F.3d 1299, 1304 (Fed. Cir. 2005) (noting that the definition of new and material contained in 38 C.F.R. § 3.156(a) applies to 38 C.F.R. § 3.156(b)).  As there was new and material evidence within the appeal period, the May 2007 rating decision did not become final.  38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. § 3.156(b).

Although the May 2007 rating decision is not final, the record contains other prior final denials of the claim for hearing loss.  Therefore, in order to reopen the claim, the question is whether new and material evidence has been submitted since the final January 2006 Board decision.  As discussed above, evidence received subsequent to the January 2006 Board decision includes a July 2007 private treatment record indicating a possible relationship between hearing loss and service.  This evidence constitutes new and material evidence sufficient to reopen the claim.  38 C.F.R. § 3.156; Kent v. Nicholson, 20 Vet. App. at 10.  Accordingly, the Board finds that the claim for service connection for hearing loss is reopened.

Service Connection for Hearing Loss and Tinnitus

The Veteran seeks service connection for hearing loss and tinnitus.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the evidence is at an approximate balance and the appeals will be allowed.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was incurred in service alone is not enough.  Instead, there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Service connection may also be granted for certain chronic diseases, such as sensorineural hearing loss, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under § 3.303(b), an alternative method of establishing the second and/or third Shedden elements is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  The United States Court of Appeals for Veterans Claims (Court) held that as long as the condition is noted at the time a Veteran was in service such noting need not be reflected in any written documentation, either contemporaneous to service or otherwise.  Id.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id.   
Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  Id. 

The Veteran was afforded a VA examination in September 2008.  This examination demonstrated hearing acuity over 40 decibels in all thresholds bilaterally.  Thus, the Veteran clearly has a current disability in accordance with 38 C.F.R. § 3.385.  The remaining questions, therefore, are whether there is evidence of an inservice occurrence of an injury or disease and whether there is medical evidence of a nexus or relationship between the current disability and the inservice disease or injury. 

Service treatment records do not reflect any complaints, treatment or diagnoses of hearing loss or tinnitus.  In fact, the September 1966 examination conducted in connection with the Veteran's separation from service noted no abnormalities of the ears and reflected hearing within normal limits in all thresholds.  Furthermore, the Veteran denied a history of ear trouble and hearing loss on the September 1966 Report of Medical History.    

In the present case, the Veteran has presented testimony and statements alleging exposure to noise from serving in the artillery unit.  The Veteran is competent to describe symptoms he has experienced.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Furthermore, the Board finds the Veteran's testimony to be credible as his description of symptoms has been consistent throughout the record and his Form DD 214 corroborate his service in the field artillery.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

The final element is competent evidence of a nexus between the current hearing loss and tinnitus and service.  The nexus may also be proven by continuity of symptomatology.  38 C.F.R. § 3.303.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  However, as noted above, in certain cases, competent lay evidence may satisfy any of the required elements.  "Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

VA outpatient treatment records include January 1997 and April 1997 records which diagnosed hearing deficit, chronic secondary to service gunner.

A December 2004 VA examination was conducted to assess the nature and etiology of the Veteran's hearing loss and tinnitus.  The examiner reviewed the claims file and considered the Veteran's subjective complaints.  The examiner diagnosed sensorineural hearing loss.  The examiner noted the Veteran's hearing was normal at separation from service and reflected thresholds of zero decibels for all frequencies.  The examiner indicated those results could credibly be viewed with suspicion as most persons have some variability in threshold within the normal range.  However, the Veteran denied ear trouble and hearing loss on his separation and reported some post-service noise exposure without hearing protection.  Based upon the record, the examiner concluded it was less likely than not that the Veteran's current hearing loss was related to military noise exposure.  

A July 2007 private treatment record from H.G.H., M.D. reported the Veteran served in an artillery unit of the Army in Vietnam from 1963 until 1966 and had noise exposure during service.  The Veteran described a time when the chamber exploded on a howitzer and he was thrown off his feet and several comrades were killed.  The blast was exceedingly loud.  The Veteran reported loud tinnitus since that day.  He also described progressive hearing loss subsequent to his military noise exposure.  The Veteran reported some post-service noise exposure from being a mechanic but indicated it was nowhere near as significant as the military noise exposure.  Dr. H. diagnosed loud subjective and symptomatic tinnitus and bilateral sensorineural hearing loss.  Dr. H. noted it was apparent that the tinnitus and hearing loss are to some degree secondary to the Veteran's military noise exposure.  He explained one cannot be exposed to that much sound energy over such a prolonged period of time in the military without damage to the inner ear and auditory pathway.  He indicated that he could not determine the exact amount of hearing loss and poor speech discrimination due to the military noise exposure; however, he estimated that the majority of the audiometric findings are related to it.  

The Veteran was afforded another VA examination in September 2008.  The examiner considered the Veteran's lay description of noise from artillery during service and constant bilateral ringing tinnitus.  The Veteran reported that both the hearing loss and tinnitus began in service and resulted in him misunderstanding people.  The Veteran also reported post-service work in manufacturing and as a mechanic but denied noise exposure.  The examiner also reviewed the July 2007 statement of Dr. H.  The examiner noted that contrary to Dr. H.'s report, the Veteran served in Vietnam for just over eleven months.  Additionally, the examiner noted the Veteran previously testified during an RO hearing that he was sleeping nearby when the Howitzer exploded.  The examiner opined the configuration of the hearing loss was not consistent with acoustic trauma.  He did not agree with Dr. H. as while the Veteran was certainly exposed to noise during his tour in Vietnam, the separation examination indicated normal hearing thresholds and no report of a hearing problem was made.  The examiner concluded the hearing loss and tinnitus were not a result of military service.  

The Veteran submitted an April 2010 statement from H.G.H., M.D.  Dr. H indicated he saw the Veteran for severe tinnitus.  He opined that given the Veteran's service for over two years in the artillery unit in the US and Vietnam that some component of the tinnitus and sensorineural hearing loss was related to the exposure.  The Veteran reported he was in close proximity to artillery piece for the firing of several thousand rounds during his service.  Although the Veteran did not have documented hearing loss on his exit from the military the combination of that much noise induced damage from the military exposure along with normal effects of aging would result in severe symptoms over time.  Dr. H. indicated he had no doubt that if the Veteran never had the military noise exposure he would likely have some hearing loss and tinnitus but there was no doubt that it was made much worse by the significant unprotected noise exposure from the volume of artillery noise in military service.  He indicated there was no way to calculate or estimate what percentage of his current hearing loss and tinnitus symptoms is related to military noise exposure, it is just apparent that some proportion would be due to this level of noise in his military career.

Additionally, the Veteran submitted statements from his wife, siblings and friends.  His wife and siblings related that when the Veteran returned from service he was hard of hearing.  His spouse explained that unless you were in front of the Veteran, you had to yell to get his attention.  His friends indicated that they noticed he had difficulty hearing.  The Veteran also provided testimony at a Board hearing.  During this hearing he described his inservice noise exposure, including noise from serving in the artillery.  Board Hearing Tr. at 3.  He testified that he had tinnitus during service but he did not know what it was at that time.  Id. at 8.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to obtain a more definitive opinion with full rationale to reconcile the conflicting medical evidence and provide an opinion as to the relationship between the Veteran's symptoms to the noise exposure during service.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Here, while there are several opinions for and against the claim, none are conclusive.  The December 2004 and September 2008 VA examinations concluded that it was less likely than not that hearing loss and tinnitus were related to noise during service.  The January 1997 and April 1997 opinions related the hearing loss to service but failed to provide any form of rationale.  While the July 2007 private opinion linked the hearing loss to service, it contained a couple of inaccuracies as pointed out by the September 2008 VA examiner.  The April 2010 private opinion only noted that "some proportion" of the hearing loss and tinnitus was a result of noise exposure during service.  The Board finds it significant that the December 2004 VA examiner noted it was suspicious that all thresholds would be zero at separation.  Given the mixture of favorable and unfavorable medical opinions, the Veteran's competent and credible reported history of continuity of symptomatology since service and other competent and credible lay statements describing the Veteran's decreased hearing upon his return from service, the Board finds that this is a situation where the benefit of the doubt rule applies.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, giving the Veteran the benefit of the doubt, service connection for hearing loss and tinnitus is granted. 


ORDER

New and material evidence having been submitted, the claim for service connection for a left foot disability is reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim for service connection for hearing loss is reopened.  

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Concerning the reopened claim for service connection for a left foot disability, to include peripheral vascular disease of the left lower extremity, a preliminary review of the record reflects that further development is necessary. 

The record reflects there may be additional relevant treatment records which have not been obtained.  During the February 2011 Board hearing, the Veteran testified that he continued to treat his left foot at VA and with a private physician.  Board Hearing Tr. at 10-12.  He indicated that both a VA physician and private physician related the foot problems to his diabetes.  Id.  The Veteran reported that he had appointments scheduled for March 20 and March 27, including one with Laurence Connelley, D.P.M., at Central Arkansas Vascular.  Id. at 10, 12.  Complete records from Laurence Connelley are not of record.  The agency of original jurisdiction (AOJ) should attempt to obtain the Veteran's outstanding VA treatment records and complete treatment records from Laurence Connelley and associate them with the claims file. 

The Veteran also mentioned he had an examination six to eight months prior to the hearing with John McCullough.  Board Hearing Tr. at 13.  Although during the hearing it was thought this was part of a VA examination, a review of the record reflects that the VA examination in July 2010 was conducted by L.B. and the VA examination in March 2010 was conducted by H.P.  As a VA examination by John McCullough is not of record, and there are no other records from this treatment provider in the claims file during that time period, the AOJ should clarify whether John McCullough is a private physician or a VA physician and request any relevant records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to specify all medical care providers who have treated him for his left foot disability.  Specifically ask the Veteran whether John McCullough is a private treatment provider or a VA treatment provider.  Obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, including records from Laurence Connelley, D.P.M. at Central Arkansas Vascular and John McCullough.  

2.  Obtain and associate with the claims file any updated VA treatment records from the Little Rock VA Medical Center from October 2010 to the present.

3.  Undertake such additional development action as deemed proper with respect to the claim, including the conduct of any other appropriate VA examinations, and follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development. 

4.  When the development directed above has been completed, the claim should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


